Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Stephen J. Markman
                                                                                          Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                          Richard H. Bernstein
                                                              David F. Viviano            Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                              PEOPLE v RAJPUT

             Docket No. 158866. Decided January 24, 2020.

               Nadeem Y. Rajput was convicted in the Wayne Circuit Court, Qiana D. Lillard, J., of
      second-degree murder, MCL 750.317. Defendant was driving his vehicle with another man,
      known only as Haus, as a passenger. The victim was driving a red Malibu with her boyfriend,
      Dewayne Clay, as a passenger. When the Malibu approached defendant’s vehicle, two
      individuals in the Malibu fired gunshots at defendant and Haus. No one was injured. Defendant
      and Haus returned to defendant’s house but soon after went in search of the Malibu. When they
      found the Malibu, the victim was the sole occupant. Defendant and Haus chased the Malibu,
      eventually trapping it, and then approached the Malibu on foot. An argument ensued, and
      multiple gunshots were fired, resulting in the victim’s death. Defendant was charged with first-
      degree premeditated murder, MCL 750.316(1)(a), and possession of a firearm during the
      commission of a felony (felony-firearm), MCL 750.227b. Defendant argued that Haus had shot
      the victim but that Haus had done so in self-defense when the victim reached for a gun in her
      vehicle. Defendant requested that a self-defense instruction be read to the jury, but the court
      denied the request, citing People v Droste, 160 Mich. 66 (1910), for the proposition that a
      defendant who claims that another person committed the homicide is not entitled to a self-
      defense instruction. Defendant also tried to admit testimony from Pierre Carr, the brother of
      Clay, to support his self-defense theory. Carr testified at an investigative-subpoena hearing that
      Clay had arrived at his house on the day of the shooting and called the victim on the phone as she
      was being chased. According to Carr, Clay told the victim to “shoot, shoot.” The trial court
      refused to admit the testimony, finding it irrelevant. The jury acquitted defendant of first-degree
      murder and felony-firearm but convicted defendant of second-degree murder. At sentencing, the
      court noted defendant’s guidelines minimum sentence range of 225 to 375 months’
      imprisonment but departed upward, sentencing defendant to 46 to 95 years’ imprisonment.
      Defendant appealed. In an unpublished per curiam opinion issued on October 25, 2018 (Docket
      No. 339117), the Court of Appeals, MURRAY, C.J., and BORRELLO and RONAYNE KRAUSE, JJ.,
      affirmed the trial court’s ruling on the self-defense instruction and Carr’s testimony. However,
      the Court of Appeals disagreed with the trial court’s reasoning on the self-defense instruction,
      holding that defendant was not entitled to the instruction because defendant and Haus were the
      initial aggressors and could have fled. Defendant sought leave to appeal in the Supreme Court.

             In a unanimous per curiam opinion, the Supreme Court, in lieu of granting leave to
      appeal and without hearing oral argument, held:
        1. Jury instructions cannot exclude a defendant’s theory of self-defense if evidence exists
to support it. In this case, the trial court committed legal error when it denied defendant’s
requested self-defense instruction on the basis of the proposition that a defendant who claims that
another person committed the homicide is not entitled to a self-defense instruction. The opinion
in Droste was inapposite because the defendant in that case did not claim that the principal acted
in self-defense. Furthermore, the Court of Appeals engaged in improper fact-finding when it
held that defendant and Haus were the initial aggressors and could have fled. Defendant argued
that he did not seek out the victim to harm her but rather to question her regarding the identity of
the shooter and the reason for the shooting. According to defendant, people in a red Malibu had
previously shot at a vacant home next to his home. Additionally, the Court of Appeals failed to
identify any evidence supporting its theory that defendant could have fled at the time he and
Haus confronted the victim. Defendant argued that the victim had a gun, and the police did find
a gun in the front seat of the victim’s car. Regardless of the merits of this defense, whether
defendant and Haus were the initial aggressors or could have fled were issues for the jury to
decide because defendant presented sufficient evidence to satisfy his burden of proof on self-
defense. Accordingly, the Court of Appeals erred by affirming the denial of defendant’s
requested self-defense instruction.

         2. MRE 401 provides that relevant evidence is evidence having any tendency to make
the existence of any fact that is of consequence to the determination of the action more probable
or less probable than it would be without the evidence. MRE 402 provides that all relevant
evidence is generally admissible. In this case, the Court of Appeals erred by finding Carr’s
testimony irrelevant. Carr’s testimony was relevant because it addressed a material issue—the
issue of self-defense. In particular, it addressed whether the victim had reached for the gun
found in her car as defendant and Haus approached her. And Carr’s testimony had probative
value because it had some tendency to make it more likely that the victim reached for a gun
when instructed by Clay to “shoot, shoot” and that Haus responded in self-defense. Finally,
because the Court of Appeals made an improper factual finding that defendant and Haus were
the initial aggressors and could have fled, it also erred by finding Carr’s testimony irrelevant for
this reason.

       Reversed and remanded to the Court of Appeals.




                                    ©2020 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan



OPINION
                                                   Chief Justice:                 Justices:
                                                    Bridget M. McCormack          Stephen J. Markman
                                                                                  Brian K. Zahra
                                                   Chief Justice Pro Tem:         Richard H. Bernstein
                                                    David F. Viviano              Elizabeth T. Clement
                                                                                  Megan K. Cavanagh


                                                                       FILED January 24, 2020



                             STATE OF MICHIGAN

                                      SUPREME COURT


  PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellee,

  v                                                                 No. 158866

  NADEEM YOUSAF RAJPUT,

                Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 PER CURIAM.
        We consider whether defendant, Nadeem Yousaf Rajput, was entitled to his

 requested self-defense instruction and whether the trial court erred by refusing to admit

 testimony related to defendant’s theory of self-defense.

        On May 7, 2016, defendant was driving his vehicle with another man known only

 as Haus. At the same time, the victim, Lakeisha Henry, was driving a red Malibu with her

 boyfriend, Dewayne Clay, as a passenger. The Malibu approached defendant’s vehicle,
and two individuals in the Malibu fired gunshots at defendant and Haus. No one was

injured. Rather than immediately confront the Malibu after it drove off, defendant and

Haus first returned to defendant’s home. Soon after, however, they left and went in search

of the Malibu. By the time they found it, the victim was the sole occupant. Defendant and

Haus chased the Malibu, eventually trapping it, and then approached the Malibu on foot.

An argument ensued, and multiple gunshots were fired, resulting in the victim’s death.

       At trial, defendant argued that Haus had shot the victim but that Haus had done so

in self-defense when the victim reached for a gun in her vehicle. Defendant requested that

a self-defense instruction be read to the jury, but the trial court denied his request, citing

People v Droste, 160 Mich. 66; 125 N.W. 87 (1910), for the proposition that a defendant

who claims that another person committed the homicide is not entitled to a self-defense

instruction. Defendant also tried to admit testimony from Pierre Carr, the brother of Clay,

to support his self-defense theory. Carr testified at an investigative-subpoena hearing that

Clay had arrived at his house on the day of the shooting and called the victim on the phone

as she was being chased. According to Carr, Clay told the victim to “shoot, shoot.” The

trial court refused to admit the testimony, finding it irrelevant. The jury convicted

defendant of second-degree murder, MCL 750.317, and the trial court sentenced him to 46

to 95 years in prison.

       The Court of Appeals affirmed the trial court’s rulings on the self-defense

instruction and Carr’s testimony. Although it disagreed with the trial court’s reasoning,

the Court held that defendant was not entitled to a self-defense instruction because he and

Haus were the initial aggressors and could have fled. People v Rajput, unpublished per



                                              2
curiam opinion of the Court of Appeals, issued October 25, 2018 (Docket No. 339117),

p 5. The Court of Appeals also held that Carr’s testimony was irrelevant. Id. at 5-6.

       We reverse the Court of Appeals’ holding that defendant was not entitled to his

requested self-defense instruction and that Carr’s testimony was irrelevant, and we remand

this case to the Court of Appeals for further consideration in light of this opinion.

                                             ⁂

       The first issue is whether defendant was entitled to his requested self-defense

instruction. “If supported by the evidence, defendant’s theory of the case must be given.”

People v Hoskins, 403 Mich. 95, 100; 267 NW2d 417 (1978), citing People v Reed, 393
Mich. 342, 350; 224 NW2d 867 (1975). And “[o]nce a defendant satisfies the initial burden

of producing some evidence from which a jury could conclude that the elements necessary

to establish a prima facie defense of self-defense exist, the prosecution bears the burden of

disproving the affirmative defense of self-defense beyond a reasonable doubt.” People v

Dupree, 486 Mich. 693, 712; 788 NW2d 399 (2010). The sufficiency of the evidence of a

defendant’s self-defense theory is “for the jury to decide under proper instructions . . . .”

Hoskins, 403 Mich. at 100. Those instructions cannot exclude the theory of self-defense “if

there is evidence to support [it].” Reed, 393 Mich. at 350. We review the trial court’s

determination that the jury instruction was inapplicable for an abuse of discretion. Dupree,
486 Mich. at 702. “A trial court necessarily abuses its discretion when it makes an error of

law.” People v Duncan, 494 Mich. 713, 723; 835 NW2d 399 (2013).

       We agree with the Court of Appeals that the trial court’s reason for denying

defendant’s requested self-defense instruction was wrong. According to the trial court,



                                              3
defendant’s claim that Haus shot the victim precluded an instruction on self-defense. But

an aider and abettor is relieved of liability if the principal acted in self-defense. See People

v Pearce, 369 Mich. 692, 695; 120 NW2d 838 (1963). Our opinion in Droste is inapposite

because in that case the defendant did not claim that the principal acted in self-defense.

Droste, 160 Mich. at 80 (holding that no self-defense instruction was warranted when the

defendant claimed that someone else had committed the homicide and the defendant had

not requested a self-defense instruction). Therefore, the trial court made a legal error that

amounted to an abuse of discretion.

       But we also hold that the Court of Appeals engaged in improper fact-finding when

it held that defendant and Haus were the initial aggressors and could have fled instead of

responding with deadly force when the victim allegedly reached for a weapon. First, “an

initial aggressor (i.e., one who is the first to use deadly force against the other) . . . is

generally not entitled to use deadly force in self-defense.” People v Riddle, 467 Mich. 116,

120 n 8; 649 NW2d 30 (2002). Though the Court of Appeals determined that defendant

was an initial aggressor, defendant argued that he did not seek out the victim to harm her.

Instead, he testified that he pursued the victim only to find out who was shooting at him

and why. According to defendant, he also wanted to find out who was shooting at him

because people in a red Malibu had previously shot at a vacant home next to his home—a

story confirmed by his father at trial. Second, “[o]ne who is involved in a physical

altercation in which he is a willing participant . . . is required to take advantage of any

reasonable and safe avenue of retreat before using deadly force against his adversary,

should the altercation escalate into a deadly encounter.” Id. at 120. The Court of Appeals



                                               4
determined that defendant could have fled at the time he and Haus confronted the victim.

But the Court failed to point to any evidence supporting this theory. Defendant, on the

other hand, testified that the victim had reached for a gun in the car and that Haus reacted

to this in self-defense; the police did find a gun in the front passenger seat of the victim’s

car, which could lend support to defendant’s version of events. Regardless of the merits

of this defense, whether defendant and Haus were the initial aggressors or could have fled

were issues “for the jury to decide” because defendant presented sufficient evidence to

satisfy his burden of proof on self-defense. Hoskins, 403 Mich. at 100. Therefore, the

Court of Appeals erred by affirming the denial of defendant’s requested self-defense

instruction.

                                             ⁂

       The second issue is whether Carr’s testimony was relevant to defendant’s theory of

self-defense. Under MRE 401, “evidence having any tendency to make the existence of

any fact that is of consequence to the determination of the action more probable or less

probable” is relevant. Accordingly, evidence is relevant if it is material and has probative

value. See People v Crawford, 458 Mich. 376, 388; 582 NW2d 785 (1998). “Materiality

is the requirement that the proffered evidence be related to ‘any fact that is of consequence’

to the action.” Id., quoting MRE 401. And evidence has probative value when it “tends

‘to make the existence of any fact that is of consequence to the determination of the action

more or less probable than it would be without the evidence.’ ” Crawford, 458 Mich. at

389-390, quoting MRE 401. This “threshold is minimal: ‘any’ tendency is sufficient

probative force.” Crawford, 458 Mich. at 390, quoting MRE 401. Finally, all relevant



                                              5
evidence is generally admissible. MRE 402. We review evidentiary decisions under MRE

401 for an abuse of discretion. See People v Denson, 500 Mich. 385, 396; 902 NW2d 306

(2017).

       The Court of Appeals affirmed the trial court, finding the evidence irrelevant.1 It

found that “even if Clay told [the victim] to shoot at defendant, that does not make it any

more or less likely that [the victim] actually shot at defendant.” Rajput, unpub op at 6. The

Court also found Carr’s testimony irrelevant “because defendant and Haus were the initial

aggressors in pursuing [the victim]” and, as a result, “defendant was not justified in

responding with deadly force even if we assume that [the victim] actually fired a gun at

defendant at some point during the incident.” Id. We disagree with the Court of Appeals’

conclusion. Carr’s testimony was relevant because it addressed a material issue—the issue

of self-defense. In particular, it addressed whether the victim had reached for the gun found

in her car as defendant and Haus approached her. And Carr’s testimony has probative

value because it has some tendency—however minimal—to make it more likely that the

victim reached for a gun when instructed by Clay to “shoot, shoot” and that Haus responded

in self-defense. Finally, as discussed earlier, because the Court of Appeals made an

improper factual finding that defendant and Haus were initial aggressors and could have

fled—and thus were not entitled to a self-defense instruction—it also erred by finding

Carr’s testimony irrelevant for this reason.



1
 The Court of Appeals suggested that Carr’s testimony was inadmissible hearsay but then
decided the case on relevance grounds instead of hearsay. Rajput, unpub op at 5-6.
Because the Court of Appeals has yet to decide this issue, we do not address it here.


                                               6
                                            ⁂

       We reverse the Court of Appeals’ holdings that defendant was not entitled to his

requested self-defense instruction and that Carr’s testimony was irrelevant. We remand

this case to the Court of Appeals to address whether the trial court’s erroneous denial of

defendant’s requested self-defense instruction was harmless or whether “it is more

probable than not that the error was outcome determinative.” See People v Lukity, 460
Mich. 484, 496; 596 NW2d 607 (1999). The Court of Appeals shall also address whether

Carr’s investigative-subpoena testimony was admissible under MRE 804(b)(1) and

whether Clay’s statement to the victim was admissible either as an excited utterance under

MRE 803(2) or because it was not hearsay under MRE 801(c). If the panel concludes that

the evidence was admissible, it shall consider whether exclusion of Carr’s testimony was

harmless or whether it is more probable than not that the error was outcome-determinative.

See Lukity, 460 Mich. at 496.

       Finally, although he was charged with first-degree murder, the jury acquitted

defendant of that charge. At sentencing, the trial court noted defendant’s guidelines

minimum sentence range of 225 to 375 months but departed upward. In doing so, the trial

court remarked that defendant appeared to be guilty of first-degree murder, not second, and

suggested that the jury verdict might have been a compromise. If the Court of Appeals

affirms defendant’s conviction, it shall reconsider the trial court’s sentence in light of

People v Beck, 504 Mich ___, ___; ___ NW2d ___ (2019) (Docket No. 152934); slip op




                                            7
at 2 (“Once acquitted of a given crime, it violates due process to sentence the defendant as

if he committed that very same crime.”).2

       We do not retain jurisdiction.


                                                        Bridget M. McCormack
                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Elizabeth T. Clement
                                                        Megan K. Cavanagh




2
 Because defendant’s sentence must first be reconsidered in light of Beck, we decline to
address defendant’s argument that his sentence is unreasonable or disproportionate.


                                             8